"The action was brought against the defendant, as the administrator of Wm. C. Lord, on a bill of exchange for $2000, drawn by the defendant's intestate on the Contributionship Insurance Company of New York, dated in July, 1846, payable to the plaintiffs sixty days after date. The drawees were an insurance company in the State of New York, and the defendant's intestate was their agent in the town of Wilmington. The bill was signed by the defendant's intestate, as agent, and was made to raise money to pay the amount of a loss occasioned by fire, to a party insured by the drawees, and discounted by the plaintiffs with a full knowledge of the facts of the case. The bill was accepted by the drawees, and *Page 377 
$1367 paid by them, leaving a balance of $810 still due plaintiffs. "
The foregoing facts were submitted to his Honor, with an understanding, that if he should be of opinion that the plaintiffs were entitled to recover, a judgment should be rendered for the above sum; but if he should be of a contrary opinion, a judgment of nonsuit should be rendered against them.
Upon consideration of the case agreed, his Honor, being of opinion with the defendant, ordered a nonsuit, from which judgment plaintiff appealed.
Suppose Mr. Lord, as agent of "the Contributionship Insurance Company," had drawn a bill in favor of the plaintiff upon a third person, he would have signed the name of "the Contributionship Insurance Company, by W. C. Lord, agent;" his name being put on the paper merely to show that he had signed the name of the company, and assumed authority to do so. Suppose the drawee had accepted the bill and paid it in part, it is clear that the company would have been liable as maker, due notice being given, but no one would imagine that W. C. Lord was in any way liable. The principle applicable to our case is precisely the same, and the facts are the same, with this difference, "the Contributionship Insurance Company," instead of drawing upon a third person, is the drawer of a bill upon itself.
This is an anomaly unknown to the "law merchant." A check payable to self, or to one's own order, is in common use, and perhaps this suggested the idea of a bill upon self; but however that may be, it is clear that the agent who drew the bill, the agency being admitted, is in no way liable. There is no error.
PER CURIAM.                           Judgment affirmed. *Page 378